UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                          No. 17-1454


In re: LARRY D. HILL, JR.,

             Petitioner.



                             On Petition for Writ of Mandamus
                                (No. 5:15-cr-00265-BR-1)


Submitted: May 23, 2017                                           Decided: May 26, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Larry D. Hill, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Larry D. Hill, Jr., petitions for a writ of mandamus, alleging that the district court

has unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion and other related

motions. He seeks an order from this court directing the district court to act. We find the

present record does not reveal undue delay in the district court. Accordingly, we grant

Hill leave to proceed in forma pauperis and deny the petition. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                             2